Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 1 of 9 PageID #: 1429




         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
         --------------------------------------------------X
         UNITED STATES OF AMERICA,

                                   Plaintiff,                  92 CR 01265 (SJ)
                          v.


                                                               MEMORANDUM
                                                               AND ORDER

         RAMON VELAZQUEZ

                                   Defendant.

         -------------------------------------------------X
         APPEARANCES

         MARK J. LESKO
         Acting United States Attorney
         Eastern District of New York
         271 Cadman Plaza East
         Brooklyn, NY 11201
         By: Ellen H. Sise
         Attorney for the Government

         RAMON VELAZQUEZ, PRO SE
         Inmate No. 11279-014
         Butner, Federal Correctional Institute #2
         P.O. BOX 1500
         BUTNER, NC 27509-4500




                                                         1
Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 2 of 9 PageID #: 1430




         JOHNSON, Senior District Judge:

                 Defendant Ramon Velazquez (“Defendant”) moves this court to grant

         him compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and the

         First Step Act. Based on the parties’ submissions and the following reasons,

         Velazquez’s motion is DENIED.

            I.      Background

            Defendant was the leader of the Velazquez organization, a violent

         narcotic trafficking organization that imported and distributed multi-ton

         quantities of cocaine in the United States. On October 6, 1997, Defendant pled

         guilty to Count One of a fifteen-count superseding indictment. PSR ¶ 1.

         Count One charged that Defendant intentionally engaged in a continuing

         criminal enterprise in that he violated 21 U.S.C. §§ 841 and 846, as part of a

         series of continuing violations committed by the Defendant, in concert with

         five or more persons, whom the Defendant organized, supervised, or

         managed, and from which the Defendant obtained substantial income and

         resources in violation of 21 U.S.C. § 848(a). Id. On December 30, 1997, the

         Court sentenced Defendant to one life sentence followed by five years of

         supervised release. (Dkt. No. 240). Velazquez has been incarcerated since




                                               2
Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 3 of 9 PageID #: 1431




         his arrest on November 17, 1992. He is currently housed at FCI Butner

         Medium II, a medium security facility in North Carolina.

            Defendant argues that his stated medical conditions and age put him at

         risk of severe illness or death from COVID-19, and he should be released.

         The Court disagrees.

            II.      Discussion

                  To modify an imposed term of imprisonment under the relevant

         subsection of Section 3582, a sentencing court must find that A) petitioner

         has exhausted administrative remedies; B) extraordinary and compelling

         reasons warrant such a reduction; C) such a reduction is consistent with

         applicable policy statements issued by the Sentencing Commission; and D)

         the reduction is consistent with the sentencing factors set forth in Section

         3553(a). See 18 U.S.C. § 3582(c)(1)(A)(i).

                  A defendant seeking relief under Section 3582(c)(1)(A) “bears the

         burden of showing that his release is justified.” See United States v. Patterson,

         No. 06-CR-80, 2020 WL 3451542, at *1 (S.D.N.Y. June 23, 2020); see also United

         States v. Vega, 89-CR-229, 2020 WL 7060153, at *3 (E.D.N.Y. Dec. 2, 2020)

         (same).




                                                3
Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 4 of 9 PageID #: 1432




               A. Exhaustion of Administrative Remedies

               A defendant is considered to have exhausted all administrative

         remedies in an application for compassionate release following a denial by

         the Bureau of Prisons (“BOP”) or the lapse of 30 days from the receipt of such

         a request by the warden, whichever is sooner. See 18 U.S.C. § 3582(c)(1)(A).

         Defendant filed a compassionate release request through appropriate

         channels at BOP on June 19, 2020. The Warden at FCI Butner Medium II

         denied defendant’s request on June 23, 2020. Thus, the motion is now

         properly before this Court.

               B. Extraordinary and Compelling Circumstances

               The Sentencing Commission states that extraordinary and compelling

         circumstances may exist based on defendant’s specific medical condition,

         age, family circumstances, or other extraordinary and compelling reasons

         alone or in combination. See U.S.S.G. § 1B1.13 App. Note 1. Relevant here

         are Notes 1(A) and 1(B). Note 1(A) provides for compassionate release where

         the defendant “suffer[s] from a serious physical or medical condition” which

         “substantially diminishes the ability of the defendant to provide self-care

         within the environment of a correctional facility and from which he or she is

         not expected to recover.” Note 1(B) provides for compassionate where

         “defendant (i) is at least 65 years old; (ii) is experiencing a serious

                                               4
Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 5 of 9 PageID #: 1433




         deterioration in physical or mental health because of the aging process; and

         (iii) has served at least 10 years or 75 percent of his…term of imprisonment,

         whichever is less.” Defendant fails to meet either criteria.

                Numerous courts in this District have found that health characteristics

         that place an individual at an elevated risk of serious illness or death from

         COVID-19 can constitute extraordinary and compelling circumstances in the

         context of the current pandemic. See, e.g., United States v. Copeland, 03-CR-

         1120 (FB), ECF No. 312 (E.D.N.Y. May 19, 2020); United States v. Sedge, 16-CR-

         537 (KAM), 2020 WL 2475071 (E.D.N.Y. May 13, 2020); United States v. Hinton,

         17-CR-432 (BMC), ECF No. 167 (E.D.N.Y. May 12, 2020); United States v.

         Asaro, 17-CR-127 (ARR), ECF 176 (E.D.N.Y. Apr. 17, 2020).

                A general risk of exposure to COVID-19 does not, in and of itself,

         warrant a reduction in sentence. See Patterson, 2020 WL 3451542, at *2; United

         States v. Flores, 15-CR-152 (RRM), ECF No. 47 (E.D.N.Y. Apr. 12, 2020).

         Rather, defendant must demonstrate that his medical condition(s) and

         characteristics make him more vulnerable to COVID-19 exposure.            See

         Patterson, 2020 WL 3451542, at *2.

                Defendant fails to demonstrate increased vulnerability to COVID-19.

         He alleges that his “chronic hypertension, cancer and other medical

         problems [sic] medical clinic fails to disclose or treat” make him vulnerable

                                                5
Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 6 of 9 PageID #: 1434




         to serious illness or death from COVID-19. (Dkt. No. 272). This is not borne

         out by the scientific evidence, however. First, defendant does not have active

         prostate cancer nor is he currently receiving immunosuppressive

         chemotherapy. Defendant fails to provide his recent medical records or

         clarify his prognosis, but the most recent medical records supplied by the

         government show that Defendant is in remission. (Dkt. No. 272, Ex. A). The

         scientific literature is uncertain whether a history of cancer increases one’s

         risk   of    serious     illness   or       death   from     COVID-19.      See

         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

         precautions/people-with-medical-conditions.html#cancer. There is similar

         uncertainty about the impact of hypertension on COVID-19. See id.

                Moreover, his advanced age alone is not enough to warrant release.

         Defendant is sixty-five and this does make him more vulnerable to the

         disease. Id. However, advanced age alone without compounding medical

         risk factors fails to constitute an extraordinary and compelling reason

         warranting release. See United States v. Alvarez, 89-CR-0229 (JS), 2020 WL

         4904586, at *1 (E.D.N.Y. Aug. 20, 2020); United States v. Haney, 454 F.Supp.3d

         316, 322-23 (S.D.N.Y. 2020).

                Defendant also alleges that he satisfies the criteria of Note 1(B).

         Though Defendant satisfies criteria (i) and (iii), critically Defendant does not

                                                 6
Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 7 of 9 PageID #: 1435




         demonstrate that he “is experiencing a serious deterioration in physical or

         mental health because of the aging process.” U.S.S.G. § 1B1.13 App. Note

         1(B). Defendant writes that his medical conditions may put him at risk for

         more serious medical conditions in the future but does not complain of any

         current deterioration. Correspondingly, Defendant’s recent medical records

         report that he “feels well and voices no complaints” and that BOP is properly

         managing his care. (Dkt. No. 274, Ex. A).

               C. Danger to the Community

               The relevant Sentencing Commission Policy Statement also requires

         the Court to consider whether the defendant is a danger to the community.

         See U.S.S.G. § 1B1.13(2). In doing so, the Court considers the following

         factors: 1) the nature and circumstances of the offense; 2) the weight of the

         evidence against the person; 3) the person’s history and characteristics; and

         4) the nature and seriousness of the danger to any person or the community

         that would be posed by the person’s release. See 18 U.S.C. § 3142(g).

               Defendant is a violent former high-level cocaine trafficker. His history

         and characteristics indicate that he is a continued danger to the community.

         In furtherance of his narcotics operation Defendant ordered multiple violent

         criminal acts, including murder, attempted murder, assault, and arson. Most

         seriously, Defendant ordered the murder of thirteen people. See id. ¶¶ 13-

                                              7
Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 8 of 9 PageID #: 1436




         14, 16, 22-4, 25, 27-28, 30-35, 37-38, 40-45. Notably, Defendant did not only

         order the execution of former associates and competitors, but he also ordered

         the execution of an innocent car insurance agent who refused to reimburse

         him due to his nonpayment of premiums. Id. ¶¶ 13-14.

                D. Section 3553(a) Factors

                Finally, the Court considers the Section 3553(a) factors. See 18 U.S.C.

         § 3582; U.S.S.G. § 1B1.13; see also United States v. Gotti, 02-CR-743, 2020 WL

         497987, at *2 (S.D.N.Y. Jan. 15, 2020). Here they weigh against release. As

         discussed above, Velazquez’s history and characteristics as the leader of a

         violent narcotic trafficking operation do not support release.

                Moreover, the need “to afford adequate deterrence to criminal

         conduct” weighs against a sentence reduction. 18 U.S.C. § 3553(a)(2)(B).

         Defendant was the organizer of a violent narcotics distribution ring that

         distributed multi-ton quantities of cocaine.        The Drug Enforcement

         Administration (“DEA”) estimates that Velazquez organization imported

         and distributed between 700 and 1,000 kilograms of cocaine per month

         between 1989 and 1992. PSR ¶ 2. Velazquez’s continued incarceration is not

         only necessary to deter Defendant from resuming his narcotics trafficking

         operation, but also to deter others from participating in the drug trade.



                                               8
Case 1:92-cr-01265-SJ Document 276 Filed 04/27/21 Page 9 of 9 PageID #: 1437




                                            VLJQHG6WHUOLQJ-RKQVRQ-U86'-
